Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0235063, as recited in previous office action).
As for claim 1, Chen et al. disclose in Figs. 1A-1E or 3 and the related text an interfacial structure, comprising: 
a first structure 100, comprising: 
a first dielectric layer 108/110/112/114; 
a first conductive feature 120a disposed in the first dielectric layer 108/110/112/114, wherein the first conductive feature has a first sidewall (fig. 1E/3); 
a first cap layer 124a disposed on the first conductive feature 120a; and 
a first thermal conductive layer 116a disposed on the first dielectric layer 108/110/112/114, wherein the first cap layer 124a and (a portion of) the first thermal conductive layer 116a have a same thickness (claim does not require the first cap layer and the first thermal conductive layer have a same total/maximum thickness; therefore for broad interpretation, the first cap layer 124a and (a portion of) the first thermal conductive layer 116a have a same thickness); and 
a second structure 200 disposed on the first structure 100, wherein the second structure comprises: 
a second thermal conductive layer 216a disposed on the first thermal conductive layer 116a;
a second dielectric layer 208/210/212/214 disposed on the second thermal conductive layer 216a; 
a second conductive feature 220a disposed in the second dielectric layer 208/210/212/214, wherein the second conductive feature has a second sidewall disposed over the first sidewall (fig. 1E/3), and the first sidewall and the second sidewall taper in opposite directions (fig. 1E/3); and 
a second cap layer 224a disposed between the second conductive feature 220a and the first cap layer 124a, wherein the second cap layer 224a and (a portion of) the second thermal conductive layer 216a have a same thickness(claim does not require the second cap layer and the second thermal conductive layer have a same total/maximum thickness; therefore for broad interpretation, the second cap layer 224a and (a portion of) the second thermal conductive layer 216a have a same thickness).  

As for claim 2, Chen et al. disclose the interfacial structure of claim 1, wherein the first and second thermal conductive layers 116a/216a each comprises SiC, SiN, SiCN, AIN, AIOx, BN, diamond, diamond-like carbon, graphene oxide, or graphite (SiC, SiN, [0035] and [0041]).  

As for claim 3, Chen et al. disclose the interfacial structure of claim 2, wherein the first and second dielectric layers each comprises SiOx, SiOXCyHZ, or SiOxCy [0034] and [0041].    

As for claim 4, Chen et al. disclose the interfacial structure of claim 1, wherein the first structure 100 further comprises a first barrier layer 118a disposed in the first dielectric layer 108/110/112/114, wherein the first barrier layer 118a is in contact with the first conductive feature 120a (fig. 1E).  

As for claim 5, Chen et al. disclose the interfacial structure of claim 4, wherein the second structure 200 further comprises a second barrier layer 218a disposed in the second dielectric layer 208/210/212/214, wherein the second barrier layer 218a is in contact with the second conductive feature 220a (fig. 1E).  

As for claim 6, Chen et al. disclose the interfacial structure of claim 1, wherein the first and second cap layers 124a/224a each comprises one or more layers of a two-dimensional material (Fig. 1E).

As for claim 7, Chen et al. disclose the interfacial structure of claim 1, wherein the first thermal conductive layer 116a comprises a first (upper) surface, the first cap layer 124a comprises a second (upper) surface, and the first and second surfaces are substantially co-planar (fig. 1E/3).  

As for claim 27, Chen et al. disclose in Figs. 1A-1E or 3 and the related text an interfacial structure, comprising: 
a first structure 100, comprising: 
a first dielectric layer 108/110/112/114; 
a first conductive feature 120a disposed in the first dielectric layer 108/110/112/114; 
a first cap layer 124a disposed on the first conductive feature 120a; and 
a first thermal conductive layer 116a disposed on the first dielectric layer (fig. 1E/3), wherein the first cap layer 124a and (a portion of) the first thermal conductive layer 116a have a same thickness (see claim 1 rejection); and 
a second structure 200 disposed on the first structure 100, wherein the second structure comprises: 
a second thermal conductive layer 216a disposed on the first thermal conductive layer 116a; 
a second dielectric layer 208/210/212/214 disposed on the second thermal conductive layer 216a; 
a second conductive feature 220a disposed in the second dielectric layer208/210/212/214; and 
a second cap layer 224a disposed between the second conductive feature 220a and the first cap layer 124a.  

As for claim 28, Chen et al. disclose the interfacial structure of claim 27, wherein the second cap layer 224a and (a portion of) the second thermal conductive layer 216a have a same thickness.  

As for claim 29, Chen et al. disclose the interfacial structure of claim 27, wherein the first and second dielectric layers each comprises SiOx, SiOxCyHz, or SiOxCy [0034] and [0041].    

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 9,142,505).
As for claim 27, Yang et al. disclose in Figs. 2A-2H (see attached 2H) and the related text an interfacial structure, comprising: 
a first structure (lower structure), comprising: 
a first dielectric layer 107; 
a first conductive feature 117 disposed in the first dielectric layer 107; 
a first cap layer C1 disposed on the first conductive feature 117; and 
a first thermal conductive layer L1 disposed on the first dielectric layer (fig. 2H), wherein the first cap layer C1 and the first thermal conductive layer L1 have a same thickness (fig. 2H); and 
a second structure (upper structure) disposed on the first structure, wherein the second structure comprises: 
a second thermal conductive layer L2 disposed on the first thermal conductive layer L1; 
a second dielectric layer 127 disposed on the second thermal conductive layer L2; 
a second conductive feature 128 disposed in the second dielectric layer 127 and 
a second cap layer C2 disposed between the second conductive feature 128 and the first cap layer C1.  


    PNG
    media_image1.png
    763
    840
    media_image1.png
    Greyscale

As for claim 31-32, Yang et al. disclose the interfacial structure of claim 27, wherein a top surface of the first dielectric layer 107 and a top surface of the first conductive feature 117 are substantially coplanar and a bottom surface of the second dielectric layer 127 and a bottom surface of the second conductive feature 128 are substantially coplanar (attached Fig. 2H).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-17, 19 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lee et al. (US 20210104462).
As for claim 14, Chen et al. disclose in Figs. 1A-1E and the related text a three-dimensional integrated circuit, comprising: a first device layer (active component, [0034]); 
a first (lower) structure disposed over the first device layer, wherein the first interfacial layer comprises: 
a first dielectric layer 108/110/112/114; 
a first conductive feature 120a disposed in the first dielectric layer 108/110/112/114; 
a first cap layer 124a disposed on the first conductive feature 120a; and 
3a first thermal conductive layer 116a disposed on the first dielectric layer 108/110/112/114, wherein the first thermal conductive layer 116a comprises silicon oxide, silicon nitride, silicon oxynitride, nitrogen-doped carbide, silicon carbide, silicon oxycarbide ([0035]).
a second (upper) structure disposed on the first structure, wherein the second structure comprises: 
a second thermal conductive layer 216a disposed over the first thermal conductive layer 116a; 
a second dielectric layer 208/210/212/214 disposed on the second thermal conductive layer 216a; 
a second conductive feature 220a disposed in the second dielectric layer 208/210/212/214, wherein the second conductive feature 220a is disposed over a portion of the first conductive feature 120a and a portion of the first thermal conductive layer 116a; and 
a second cap layer 224a disposed between the second conductive feature 220a and the first cap layer 124a; and 
a second device layer [0035] disposed over the second (upper) structure [0034], [0041]. 
Chen et al. do not disclose wherein the first thermal conductive layer comprises boron nitride, diamond-like carbon graphene oxide, or graphite. 
Lee et al. teach in Fig. 2 and the related text a thermal conductive layer 53D comprises boron nitride ([0032]). 
Chen et al. and Lee et al. are analogous art because they both are directed interconnection structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen et al. to use boron nitride as material of the thermal conductive layer as taught by Lee et al., in order to provide suitable material of the thermal conductive layer. 
 
As for claim 15, Chen et al. in view of Lee et al. disclose the three-dimensional integrated circuit of claim 14, Chen et al further disclose a first interconnect structure 106 disposed between the first device layer and the first structure (fig. 1E and [0034]); and a second interconnect structure 206 disposed between the second device layer and the second structure (fig. 1E and [0034], [0041]).  

As for claim 16, Chen et al. in view of Lee et al. disclose the three-dimensional integrated circuit of claim 15, Chen et al. further disclose the first device layer comprises first one or more devices, and the second device layer comprises second one or more devices (fig. 1E and [0034], [0041]).  

As for claim 17, Chen et al. in view of Lee et al. disclose the three-dimensional integrated circuit of claim 16, Chen et al. further disclose the first and second one or more devices each comprise one or more transistors [0034].  

As for claim 19, Chen et al. disclose the three-dimensional integrated circuit of claim 16, Chen et al. further disclose the first and second interconnect structures 106/206 each comprises a plurality of conductive features disposed in a dielectric material 104([0034], fig. 1E).  

As for claim 30, Chen et al. disclosed the interfacial structure of claim 29, except wherein the first and second thermal conductive layers each comprises AIN, AIOx, boron nitride, diamond, diamond-like carbon, graphene oxide, or graphite.  
Lee et al. teach in Fig. 2 and the related text a thermal conductive layer 53D comprises boron nitride ([0032]). 
Chen et al. and Lee et al. are analogous art because they both are directed interconnection structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen et al. to use boron nitride as material of the first and second thermal conductive layers as taught by Lee et al., in order to provide suitable material of the thermal conductive layer. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lee et al. and further in view of Dewey et al. (US 2020/0194427, as recited in previous Office Action)
As for claim 18, Chen et al. in view of Lee et al. disclose the three-dimensional integrated circuit of claim 17, Chen et al. further disclose wherein the one or more transistors are transistors [0034].
Chen et al. do not disclose one or more transistors are nanosheet transistors.  
Dewey et al. teach in [0020] a device comprises nano transistors. 
Chen et al., Lee et al. and Dewey et al. are analogous art because they both are directed interconnection structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen et al. to include nanosheet transistors as taught by Dewey et al., in order to provide high performance transistors ([0016] of Dewey et al.). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lee and further in view of Yang et al. (US 2019/0096801, as disclosed in previous Office Action).
As for claim 20, Chen et al. in view of Lee et al. disclose the three-dimensional integrated circuit of claim 19, Chens further disclose wherein the first and second cap layers 124a/224a each comprises one or more layers of a material (Fig. 1a-1e, [0039] and [0041]).
Chen et al. do not disclose the material is two-dimensional material. 
Yang et al. teach in Fig. 1 and the related text a cap layers comprise graphene (two-dimensional material, [0017]).  
Chen et al. and Yang et al. are analogous art because they both are directed interconnection structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen et al. to include graphene as two-dimensional material of the first and second cap layers as taught by Yang et al., in order to prevent capacitance impact ([0012] of Yang et al.).

Response to Arguments
Applicant's response filed on 07/27/2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 7-8, with respect to the rejection of claim 1 that Chen et al. do not disclose “the first cap layer and the first thermal conductive layer have a same thickness; and the second cap layer and the second thermal conductive layer have a same thickness” have been fully considered but they are not persuasive in view of the following reasons:
Claim does not require the first or second cap layer and the first or second thermal conductive layer have a same total/maximum thickness.  For broad interpretation, the first cap layer 124a and (a portion of) the first thermal conductive layer 116a have a same thickness and the second cap layer 224a and (a portion of) the second thermal conductive layer 216a have a same thickness.  Therefore, Chen et al. still disclosed the claimed invention.
Applicant’s arguments, see pgs. 8, with respect to the rejection(s) of claim(s) 14-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. and Lee et al.. 
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/           Primary Examiner, Art Unit 2811